--------------------------------------------------------------------------------

EXHIBIT 10.33
 
RE TERM NOTE

 

$2,012,545 Houston, Texas April 14, 2010

 
FOR VALUE RECEIVED, DEEP DOWN, INC., a Nevada corporation (“Borrower”), hereby
promises to pay to the order of WHITNEY NATIONAL BANK, a national banking
association (“Lender”), on or before the RE Term Loan Maturity Date, the
principal amount of $2,012,545 or so much thereof as may then be outstanding
under this note, together with interest, as described below.
 
This note has been executed and delivered under, and is subject to the terms of,
the Amended and Restated Credit Agreement dated as of November 11, 2008 and
amended and restated through April 14, 2010 (as amended, supplemented or
restated, the “Credit Agreement”), between Borrower and Lender, and is the “RE
Term Note” referred to in the Credit Agreement.  Unless defined in this note, or
the context requires otherwise, capitalized terms used in this note have the
meanings given to such terms in the Credit Agreement.  Reference is made to the
Credit Agreement for provisions affecting this note regarding applicable
interest rates, principal and interest payment dates, final maturity, voluntary
and mandatory prepayments, acceleration of maturity, exercise of rights, payment
of attorneys’ fees, court costs and other costs of collection, certain waivers
by Borrower and others now or hereafter obligated for payment of any sums due
under this note, and security for the payment of this note.  This note is a Loan
Document and, therefore, is subject to the applicable provisions of Section 13
of the Credit Agreement, all of which applicable provisions are incorporated
into this note by reference as if set forth in this note verbatim.
 
Specific reference is made to Section 3.7 of the Credit Agreement for usury
savings provisions.
 
This note is issued in replacement of, but is not a novation or an accord and
satisfaction of, that certain RE Term Note dated May 29, 2009, in the original
principal amount of $2,100,000 executed by Borrower and payable to the order of
Lender, and any accrued and unpaid interest under the RE Term Note remains
accrued and unpaid under this note.
 
the rights and obligations of the parties hereto shall be determined solely from
written agreements, documents, and instruments, and any prior oral agreements
between the parties are superseded by and merged into such writings.  this note,
the credit agreement and the other written loan documents executed by the
borrower and the lender (or by the borrower for the benefit of the lender)
represent the final agreement between the borrower and the lender and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements by the parties.  there are no unwritten oral agreements between the
parties.
 
This note must be construed — and its performance enforced — under Texas law.




[Signature appears on the following page.]
 
 
 

--------------------------------------------------------------------------------


 
EXECUTED as of the date first written above.
 

 
BORROWER:
 
DEEP DOWN, INC.,
a Nevada corporation
         
 
By:
/s/ Eugene L. Butler       Eugene L. Butler       Chief Financial Officer      
   



 



 
Signature Page to RE Term Note
 
2

--------------------------------------------------------------------------------

 